Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “a method of produce a tea”; however, it is clear from the specification and title that “tea” refers to a tea beverage (as opposed to tea leaves, flavor, etc.). Therefore, applicant should specifically recite “producing a tea beverage”.  Claims 4 and 8 are similarly objected to for the recitation of “A tea” in the preamble, which should be corrected to recite “a tea beverage.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites a method of “providing the tea with a concentration of a salt pyrroloquinoline quinone…” which is indefinite because it is not clear if this is positively reciting an active step of adding pyrroloquinoline quinone to a tea, or if the method is to simply provide a tea having the claimed composition.  
Claims 2-3, 6 is/are rejected based on its dependency on a rejected claim. 

 The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


 With respect to the 112(b) rejection over claim 1, if Claim 1 intends to recite a step of adding a salt of pyrroloquinoline quinone to a tea beverage, then Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. That is, both Claims 1 and 6 are similarly recite a method step of adding a salt of pyrroloquinoline quinone to an extract from a tea leaf.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumi et al. (US 8,097,635). 
Regarding Claims 1, 2, 4 and 8, Sumi discloses a method of producing a tea, the method comprising providing the tea with a concentration of 100mg/L of pyrroloquinoline quinone (hereon referred to as ‘PQQ’, see Example 2, Table 9, Column 9). Sumi is silent to specifically reciting a tea with a concentration of a salt of PQQ. However, Sumi is directed to a therapeutic agent comprising PQQ, esters thereof, or a salt thereof as an active ingredient (see Col. 1, Ln. 5-8), and also discloses another beverage which uses a disodium salt of PQQ (see Example 1, Table 8, Col. 8). Therefore, Sumi utilizes both esters of PQQ and salts of PQQ in beverages and further notes that the examples are not limited thereto (see Col. 8, ln. 49-52). In view of this, since Sumi uses both esters and salts of PQQ in beverages as an insulin resistance improving agent, it would have been obvious to one of ordinary skill in the art to substitute equivalents known for the same purpose (See MPEP 2144.06). 
Regarding Claim 6, while Sumi is directed to a tea beverage having a concentration of a salt of PQQ in the claimed range, Sumi does not specifically recite adding the salt of pyrroloquinoline quinone to an extract from a tea leaf. However, the court held that the selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04.C. Therefore, since Sumi also produces a tea beverage having PQQ, to add the salt of PQQ to tea extract would have been an obvious matter of determining the order of mixing ingredients. 


Claims 3, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumi et al. (US 8,097,635) in view of Bromley (US 2016/0081976). 
Regarding Claim 3, Sumi discloses a tea product, but does not specifically recite a green tea, semi-fermented tea, or black tea product. Bromley is relied on to teach a tea composition that also comprises PQQ as a source of antioxidant (see paragraph 219 and 502). Therefore, since Bromley discloses known composition of green tea comprising PQQ, it would have been obvious to one of ordinary skill in the art to use green tea leaves in the composition of Sumi based on preference. 
Regarding Claims 7 and 9, Sumi is silent to specifically reciting a packaged tea beverage. Bromley is further relied on to teach a packaged tea product (see paragraph 39 and 219) that comprises 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792